3493Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending.
Examiner note: Claim 10 does not follow Claim 3. Examiner has considered Claim 10 as provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (U.S. Patent Application Publication 20200183523 A1, hereinafter “Luo”).

Regarding Claim 1, Luo teaches a touch-sensing module, comprising: 
a sensing unit (par 0028 Fig 3 touch sensor 4); 
an optical unit disposed on the sensing unit (par 0028 Fig 3 combination of adhesion layer 2 and polarizer 3 on touch sensor 4); 
a transparent cover disposed on the optical unit (par 0028 Fig 3 cover plate 1 on polarizer 3/2), wherein 
the transparent cover, the optical unit, and the sensing unit define an accommodating space (par 0028 Fig 3 cover plate 1, polarizer 2/3, and sensor 4 define an accommodating space); and 
a flexible circuit unit disposed in the accommodating space (par 0028 Fig 3 flexible circuit 5 disposed in the accommodating space), wherein 
a connecting space is defined between the transparent cover and the flexible circuit unit (par 0028 Fig 3 a connecting space is defined between the cover plate 1and the flexible circuit 5), and 
a fixing layer is disposed in the connecting space to connect the transparent cover and the flexible circuit unit (par 0028 Fig 3 fixing layer comprising first protruding portion of 21 of adhesion layer 2 is disposed in the connecting space).

Regarding Claim 8, Luo teaches a touch-sensing module, comprising: 
a sensing unit (par 0028 Fig 3 touch sensor 4); 
an optical unit disposed on the sensing unit (par 0028 Fig 3 combination of adhesion layer 2 and polarizer 3 on touch sensor 4); and 
a flexible circuit unit connected to the sensing unit (par 0028 Fig 3 flexible circuit 5 electrically connected with the touch sensor 4, wherein a connector 51 of the touch flexible circuit 5 is lapped to the side of the electric connection portion 41 of the touch sensor 4), wherein 
a thickness of the flexible circuit unit along a first direction is less than a thickness of the optical unit along the first direction (par 0061 Fig 3 portion 21 of the adhesive body 22 exceeds the edge of the polarizer 3, and is shown in Fig 3 as exceeding the polarizer edge in both the horizontal and vertical directions; as such one of skill in the art would then understand the thickness of the flexible circuit 5 along a vertical direction is less than a thickness of the combination of adhesion layer 2 and polarizer 3 along the vertical direction).

Regarding Claim 15, Luo teaches a device comprising the touch-sensing module of claim 1 (par 0056 display device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Patent Application Publication 20200183523 A1, hereinafter “Luo”) in view of Maeng et al. (U.S. Patent Application Publication 20200218399 A1, hereinafter “Maeng”).

Regarding Claim 2, Luo teaches the touch-sensing module of claim 1, wherein the sensing unit has a sensing surface, a normal direction of the sensing surface is parallel to a first direction (par 0028 Fig 3 sensing unit has a sensing surface a normal direction of which is parallel to a first, vertical direction). 
However, Luo appears not to expressly teach a thickness of the flexible circuit unit in the first direction ranges from 50% to 80% of a thickness of the accommodating space in the first direction. 
In a similar application, Maeng teaches a thickness of the flexible circuit unit in the first direction ranges from 50% to 80% of a thickness of the accommodating space in the first direction (par 0086 Fig 5 Maeng discloses a range of relative thickness t of the flexible circuit unit in the first direction to the thickness of the accommodating space in the first direction; the range described is 0%<t<100%), which reads on the range of this claim). 
Luo and Maeng are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Luo, wherein the accommodating space is equal to the height of the optical layer comprising polarizer and adhesive, with the inclusion of the relative flexible circuit thickness of Maeng. The motivation would have been in order to provide a first protruding portion 21 which may also adhere the touch flexible printed circuit 5 with the polarizer 3 and the cover plate 1 to improve the stability of electric connection between the touch flexible printed circuit 5 and the touch sensor 4 (Luo par 0062).

Regarding Claim 3, Luo teaches the touch-sensing module of claim 1, wherein the sensing unit has a sensing surface, a normal direction of the sensing surface is parallel to a first direction (par 0028 Fig 3 sensing unit has a sensing surface a normal direction of which is parallel to a first, vertical direction). 
However, Luo appears not to expressly teach a thickness of the fixing layer in the first direction ranges from 10% to 40% of a thickness of the accommodating space in the first direction. 
In a similar application, Maeng teaches a thickness of the fixing layer in the first direction ranges from 50% to 80% of a thickness of the accommodating space in the first direction (par 0081 Fig 5 Maeng discloses a range of relative thickness t of the flexible circuit unit in the first direction to the thickness of the accommodating space in the first direction; the range described is 0%<t<100%; as the thickness of the fixing layer is the thickness of the accommodating space minus the thickness of the flexible circuit, the thickness of the fixing layer relative to the thickness of the accommodating space, or 100% - [0%<t<100%], or 100%< TFL<0, which reads on the range of this claim). 
Luo and Maeng are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Luo, which includes a fixing layer filling the thickness between the flexible circuit and the cover plate (par 0033) with the inclusion of the relative fixing layer thickness of Maeng. The motivation would have been in order to provide that since the cover plate 1 completely covers the first protruding portion 21 of the adhesion layer 2, the touch flexible printed circuit 5 and the cover plate 1 may be adhered through the first protruding portion 21, and then the stability of connection between the touch flexible printed circuit 5 and the touch sensor 4 is improved (Luo par 0033).

Claim 9 presents the limitations of Claim 2 in a different claim category, and therefore Claim 9 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claim 10 presents limitations similar to those of Claim 2 in a different claim category, and Claim 10 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Patent Application Publication 20200183523 A1, hereinafter “Luo”) in view of Fang et al. (U.S. Patent Application Publication 20140104509 A1, hereinafter “Fang”).

Regarding Claim 4, Luo teaches the touch-sensing module of claim 1, further comprising a visible area and a peripheral area (par 0025 Fig 1 Luo teaches a bezel area construed as a peripheral area, and thus also a non-bezel [and thus visible] area), wherein the sensing unit defines a connecting area in the peripheral area (par 0028 Fig 3 connecting area 41) over which the flexible circuit unit is disposed (par 0028 Fig 3 connecting area 51 of the touch flexible printed circuit 5 is lapped to the side of the electric connection portion 41 of the touch sensor 4);
However, Luo appears not to expressly teach a filling area comprising glue is disposed between the flexible circuit unit and the sensing unit.
In a similar area of endeavor, Fang teaches a filling area comprising glue is disposed between the flexible circuit unit and the sensing unit (par as 0051,0052 Fig 2 a filling area comprising glue 400 is disposed between the flexible circuit 200 and the sensing unit 100).
Luo and Fang are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Luo with the inclusion of the glue arrangement of Fang. The motivation would have been in order to provide a protective barrier to avoid damage from ESD (Fang par 0052).

Claim 11 presents the limitations of Claim 4 in a different claim category, and therefore Claim 11 is rejected with a rationale similar to Claim 4, mutatis mutandis. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Patent Application Publication 20200183523 A1, hereinafter “Luo”) in view of Fang et al. (U.S. Patent Application Publication 20140104509 A1, hereinafter “Fang”) and further in view of Kim et al. (U.S. Patent Application Publication 20180157362 A1, hereinafter “Kim”).

Regarding Claim 5, Luo as modified teaches the touch-sensing module of claim 4, wherein an adhesive layer is a transparent adhesive layer (par 0049 Fig 3 T-OCA layer 2). However, Luo as modified appears not to expressly teach wherein the optical unit comprises: 
a first transparent adhesive layer disposed on a sensing surface of the sensing unit in the visible area; 
a polarizing layer disposed on the first transparent adhesive layer; and 
a second transparent adhesive layer disposed on the polarizing layer.
Kim teaches wherein the optical unit comprises: 
a first transparent adhesive layer disposed on a sensing surface of the sensing unit (par 0078 Fig 7 step 730 the polarizing plate may include an adhesive tape attached on a rear surface of the polarizing plate; the polarizing plate may be attached on the touch sensor by the adhesive tape) in the visible area (par 0080 suggests the polarizing layer is disposed in the active area); 
a polarizing layer disposed on the first transparent adhesive layer (par 0078 the polarizing plate is disposed on the adhesive on its lower surface); and 
a second transparent adhesive layer disposed on the polarizing layer (par 0079 an adhesive layer is disposed on the polarizing plate; for example, the adhesive layer may be an OCA film and may be attached on a front surface of the polarizing plate).
Luo Fang and Kim are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display using optically clear adhesive layers of Luo/Fang with the inclusion of the polarizing plate adhesive arrangement of Kim. The motivation would have been in order to provide cutting of several layers of components at the same time (Kim par 0083 Fig 7 740).

Claim 12 presents the limitations of Claim 5 in a different claim category, and therefore Claim 12 is rejected with a rationale similar to Claim 5, mutatis mutandis.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Patent Application Publication 20200183523 A1, hereinafter “Luo”) in view of Fang et al. (U.S. Patent Application Publication 20140104509 A1, hereinafter “Fang”) and further in view of Maeng et al. (U.S. Patent Application Publication 20200218399 A1, hereinafter “Maeng”) and Hotelling et al. (U.S. Patent Application Publication 20080165158 A1, hereinafter “Hotelling”).

Regarding Claim 6, Luo as modified teaches the touch-sensing module of claim 4, further comprising 
a conductive connection layer (Fang par 0066 Fig 4 conductive adhesive 300), wherein the conductive connection layer is disposed between the flexible circuit unit and the connecting area of the sensing unit (Fang 0066 Fig 4 through anisotropic conductive adhesive 300, the flexible printed circuit board 200 and the touch sensor 100 are bonded to each other).
However, Luo as modified appears not to expressly teach
a thickness of the conductive connection layer ranges from 10% to 25% of a thickness of the accommodating space in a first direction parallel to a normal direction of a sensing surface of the sensing unit.
	In a similar application, Maeng teaches a thickness of the flexible circuit unit in the first direction ranges from 50% to 80% of a thickness of the accommodating space in the first direction (par 0086 Fig 5 Maeng discloses a range of relative thickness t of the flexible circuit unit in the first direction to the thickness of the accommodating space in the first direction; the range described is 0%<t<100%), which reads on the range of this claim). 
Luo Fang and Maeng are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Luo/ Fang, wherein the accommodating space is equal to the height of the optical layer comprising polarizer and adhesive, with the inclusion of the relative flexible circuit thickness of Maeng. The motivation would have been in order to provide a first protruding portion 21 which may also adhere the touch flexible printed circuit 5 with the polarizer 3 and the cover plate 1 to improve the stability of electric connection between the touch flexible printed circuit 5 and the touch sensor 4 (Luo par 0062).
In a similar application, Hotelling teaches a thickness of the conductive connection layer is 0.025 mm for a flexible circuit thickness of 0.158 mm (Fig 15 par 0088; this makes the conductive connection layer 16.8% of the thickness of the flexible circuit.).
Luo Fang Maeng and Hotelling are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to combine the touch display, which uses a range of relative thickness t of the flexible circuit unit in the first direction to the thickness of the accommodating space in the first direction; the range described is 0%<t<100%, of Luo/Fang/Maeng with the inclusion of the conduction connection layer relative thickness to flexible cable thickness of 16.8% of Hotelling, to result in a thickness of the conductive connection layer ranges in a range overlapping a range comprising from 10% to 25% of a thickness of the accommodating space in a first direction parallel to a normal direction of a sensing surface of the sensing unit. The motivation would have been in order to provide hat since the cover plate 1 completely covers the first protruding portion 21 of the adhesion layer 2, the touch flexible printed circuit 5 and the cover plate 1 may be adhered through the first protruding portion 21, and then the stability of connection between the touch flexible printed circuit 5 and the touch sensor 4 is improved (Luo par 0033).

Claim 13 presents the limitations of Claim 6 in a different claim category, and therefore Claim 13 is rejected with a rationale similar to Claim 6, mutatis mutandis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (U.S. Patent Application Publication 20200183523 A1, hereinafter “Luo”) in view of Abe (Japan Patent Application Publication JP 2020056951 A).

Regarding Claim 7, Luo teaches the touch-sensing module of claim 1, wherein a normal direction of a sensing surface of the sensing unit is parallel to a first direction (par 0028 Fig 3 sensing unit has a sensing surface a normal direction of which is parallel to a first, vertical direction), the flexible circuit unit has a thickness in the first direction (Fig 3 thickness of flexible circuit 5 is in the first vertical direction). However, Luo appears not to expressly teach and the thickness of the flexible circuit unit in the first direction ranges from 30 µm to 43 µm, or the thickness of the flexible circuit unit in the first direction ranges from 10 µm to 15 µm.
In a similar application Abe teaches the thickness of the flexible circuit unit in the first direction ranges from 30 µm to 43 µm, or the thickness of the flexible circuit unit in the first direction ranges from 10 µm to 15 µm (par 0021 Fig 3 100 the thickness L10 of the FPC board 100 is, for example, not less than 0.02 mm and not more than 0.1 mm).
Luo and Abe are analogous art as they each pertain to touch displays. It would have been obvious to a person of ordinary skill in the art to modify the touch display of Luo with the inclusion of the flexible circuit thickness of Abe. The motivation would have been in order to provide a thin touch display stackup.

Claim 14 presents the limitations of Claim 7 in a different claim category, and therefore Claim 14 is rejected with a rationale similar to Claim 7, mutatis mutandis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624